Case 1:18-cv-04395-ARR-ST Document 19 Filed 01/31/19 Page 1 of 1 PageID #: 111


                                             CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                January 30, 2019


TIME:                                11:00 A.M.


DOCKET NUMBER(S):                    CV-18-4395 (ARR)


NAME OF CASE(S):                     JAVIER, ET AL. -V- BAY RIDGE HOSPITALITY LLC., ET AL.



FOR PLAINTIFF(S):                    Stein



FOR DEFENDANT(S):                    Rodriguez



NEXT CONFERENCE(S):                  APRIL 30, 2019 AT 11:30 A.M., IN-PERSON



FTR/COURT REPORTER:                  11:12 - 11:31

RULINGS FROM STATUS CONFERENCE:

Court addressed disputes over the proposed collective action notice and order. Parties will submit the revised documents
and consent motion to certify a collective action. The Court will hold a status conference on April 30, 2019 at 11:30 a.m.
